Citation Nr: 1633641	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  14-30 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to December 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Asthma clearly and unmistakably preexisted the Veteran's period of active service and clearly and unmistakably did not increase in severity during the Veteran's period of active service.


CONCLUSION OF LAW

Asthma was not aggravated by the Veteran's period of active service.  The presumption of soundness at entry is rebutted.  38 U.S.C.A. § 1131, 1132 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in June 2012, prior to the adverse decision from which this appeal originates.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided a VA examination in April 2013.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

As an initial matter, the Board notes that the record does not reflect, and the Veteran does not contend that an asthma disability was associated with a period of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

The Veteran contends that an asthma disability is due to service.  In his January 2012 claim for service connection, he first asserted that his asthma disability began in 1985.  However, in the April 2013 VA examination report, the Veteran reported the onset of asthma at the age of 14.  In addition, in the May 2014 notice of disagreement, the Veteran stated that his first time of having his asthma aggravated was when he was in the service.  

There is an issue of whether asthma existed prior to a period of active service.  Thus, the initial focus of the Board's analysis will be on this issue.

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 C.F.R. § 3.304(b)(1) (2015).  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).  

Records from prior to the Veteran's periods of active service, reflect that he denied symptoms related to asthma.  A February 1956 report of medical examination revealed normal lungs and chest.  An accompanying report of medical history noted the Veteran denied asthma, hay fever, and hives.  The available service treatment records do not reflect that any symptoms or diagnoses related to asthma were noted upon an examination prior to his entrance into active service.  A single September 1957 service treatment records noted the Veteran was admitted because of a chronic cough following an attack of the flu.  At that time, the Veteran reported having asthma since age 14 with his last attack in May 1957.  His diagnosis at that time was sinusitis treated with nose drops.  He was discharged fit for the same type of duty.  

The post-service record demonstrates that the Veteran does not suffer from an asthma disability that manifested during, or was permanently aggravated by active service.  According to the April 2013 VA examination report, the Veteran reported asthma at the age of 14 with a chronic cough following the flu in service.  On the April 2013 VA examination the examiner noted a review of the claims folder and diagnosed asthma.  The Veteran reported worsening asthma after working with diesel engines after separation.  The examiner opined that asthma, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.

As noted, the Veteran is presumed to have been in sound condition upon entry into active service.  38 U.S.C.A. § 1111.  However, as the Veteran's self-reported medical history reflects that his asthma onset at age 14 and the April 2013 VA examiner reviewed the record and opined that the Veteran's asthma preexisted active service, the Board finds that the presumption has been rebutted by clear and unmistakable evidence.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Based on the foregoing, the first prong of rebutting the presumption of soundness has been satisfied.  To fully rebut the presumption, the record must also contain clear and unmistakable evidence that the pre-existing disorder was not aggravated by active service.  Id. at 1096.  First, the April 2013 VA examiner concluded, after reviewing the Veteran's records, that the Veteran's asthma clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner supported this opinion and stated that evidence exists for a single evaluation in September 1957 for chronic cough following an attack of the flu.  The examiner also noted that the report of medical examination at separation in December 1957 was silent for the asthma condition and for worsening of the asthma condition while in service.   

Post-service private treatment records show the Veteran's continued treatment for asthma.  Records from 1983 to 1984 showed occasional problems with asthma to no problems with asthma controlled with medication.  Records in 1985 showed increased reports of asthma related symptoms aggravated by duty, smoke, and toxic fumes.  

The Board finds it highly probative that the Veteran denied symptoms of breathing problems during his active service with one asthma attack during service as noted in the service treatment records.  Although a private examiner opined in June 2015 that the Veteran had asthma that began during his time of active duty, such an opinion is inconsistent with the finding of preexisting asthma.  Therefore, this June 2015 opinion is of little probative weight.  Moreover, the available medical records show that his asthma disability increased in symptomology post-service.  During the VA examination and in statements submitted post service, the Veteran reported that his asthma was aggravated by exposure to diesel engines post-service.  Thus, there is clear and unmistakable evidence that the Veteran's asthma which preexisted the Veteran's period of active service was not aggravated by such service.

The Veteran is competent to report that which he has personally experienced, such as difficulty breathing.  Layno v. Brown, 6 Vet. App. 465 (1994).  While laypersons can provide competent opinions regarding etiology in many cases, see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), in this case, the Veteran has reported that he experienced symptoms of asthma to his period of active service.  Moreover, there is no competent and credible medical or lay evidence to suggest a worsening of asthma symptomology during service.  The Board has considered his reports that he experienced one episode of asthma during service.  The Board finds the Veteran is competent to make such assertions.  However, temporary flare-ups do not establish aggravation.  Hunt v. Derwinski, 1 Vet .App. 292, 296 (1991).  Here, the VA medical evidence and the credible lay evidence consisting of the Veteran's statements establish that any in-service manifestations did not represent a permanent increase in severity.

The clear and unmistakable evidence is against the claim of service connection for asthma.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection for asthma is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


